Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Objections
Claim 25 is objected to because of the following informalities:  the claims depends on claim 31, which is not part of the submitted claims. Claim 25 seems to depend on claim 24.  Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 9-17, and 24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
In applying step (1), the examiner has determined that the claimed invention is directed to the abstract idea of computing a quantitative distance between the first rule and the exact match tuple of the EMC, and to execute a flow action for the first packet according to the quantitative distance. 
The abstract idea of computing a quantitative distance between the first rule and the exact match tuple of the EMC, and to executing a flow action for the first packet Elec. Power Grp., LLC v. Alstom S.A., 119 USPQ2d 1739 (Fed. Cir. 2016).
Collecting information, including when limited to particular content (e.g. an exact match cache (EMC) … partial rule module (PRM) does not change its character as information and is within the realm of abstract ideas. Analyzing information by steps people go through in their minds, or by mathematical algorithms (e.g. computing a quantitative distance between the first rule and the exact match tuple of the EMC, and to executing a flow action for the first packet according to the quantitative distance), without more, as essentially mental processes is within the abstract-idea category. comparing the results of the collection and analysis does nothing significant to differentiate process from ordinary mental processes, since claims do not require new source or type of information, or new technique for analyzing it, and since claims do not require nonconventional computer, network or display components, or nonconventional arrangement of known components.
In applying step (2), the examiner has determined the additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than mere instructions to implement the idea on a computer, and/or recitation of generic computer structure that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known in the field of information retrieval. The claims recite a method, and a device comprising a computer program product which only performs generic computer functions such computing a 
 The dependent claims do not add any significant improvement to the abstract idea. Examiner found nothing sufficient to remove the claims from the class of subject matter ineligible for patenting. The claims in this case do not even require a new source or type of information, or new techniques for analyzing the collected data. As a result, they do not require an arguably inventive set of components or methods, such as measurement devices or techniques, which would generate new data. They do not invoke any assertedly inventive programming. Merely requiring the selection and manipulation of information—to provide a “humanly comprehensible” amount of information useful for users, Reply Br. at 6; Electric Power Group Br. at 14–15—by itself does not transform the otherwise abstract processes of information collection and analysis.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 16-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 16-23 are directed to a program stored within a medium. A program per se is not a patentable subject matter according to the interim guidelines.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 16, the claim is directed to a tangible non-transitory computer medium having stored thereon computer-operable instructions to: … to execute a flow action for the first packet according to the quantitative distance”. However, the claim does not specifically depict how a computer readable medium executes a flow action for the first packet according to the quantitative distance. The claim language is not clear as to how instructions can execute a flow action.
Claims 17-23 are rejected because they do not cure the independent claim deficiency.
Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 16-17 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Agrawal et al (US 2014/0040459) in view Sperling et al (US 2013/0212090). Hereinafter referred to as Agrawal and Sperling.
Regarding claims 1, 16, 24. Agrawal discloses a host computing apparatus, comprising: an exact match cache (EMC) to perform exact matching according to an exact match tuple (see at least figures 1-3 and paragraph [0019]); a datapath classifier (DPCLS) to provide wildcard searching in a tuple search space (TSS) comprising a plurality of subtables, the subtables having one or more rule masks (see at least figures 1-3 and paragraph [0019]); a controller to receive a first packet having a first property matching a first rule of the classifier table (see at least figures 1-3 and paragraph 
Agrawal discloses all the limitations of the claimed invention with the exception of and the PRM to compute a quantitative distance between the first rule and the exact match tuple of the EMC and altering execution based on the quantitative distance. However, Sperling, from a similar field of endeavor, teaches computing a quantitative distance between two data sets to make a decision and execute the decision (see at least paragraph [0022] and figure 2). Thus, it would have been obvious to a person of ordinary skill in the art at the time of the invention to employ the teaching of Sperling into the communication method of Agrawal for the purpose of making decision on new flows.
Regarding claims 2 and 17. Agrawal in view Sperling discloses a host computing apparatus wherein the exact match tuple is a 5-tuple (Agrawal: see at least figures 1-3 and paragraph [0019]) (Sperling: see at least paragraph [0022] and figure 2) (it would be a matter of design choice to use any obtuse number of tuples).
Claims 10-12 is rejected under 35 U.S.C. 103 as being unpatentable over Agrawal in view Sperling and further in view of Kapoor (US 2012/0240185).
Regarding claim 10. Agrawal in view Sperling discloses all the limitations of the claimed invention with the exception that the controller is to select a pivot field from available IP packet header fields, the pivot field comprising a field used for partial rule matching. However, Kapoor, from the same field of endeavor, teaches controller is to select a pivot field from available IP packet header fields, the pivot field comprising a 
Regarding claim 11. Agrawal in view Sperling and further in view of Kapoor discloses a computing apparatus wherein selecting the pivot field comprises selecting a field that in a majority or plurality of rule masks (see at least figures 1-3 and paragraph [0019]).
Regarding claim 12. Agrawal in view Sperling and further in view of Kapoor discloses a computing apparatus wherein selecting the pivot field comprises biasing in favor of a subtable that receives a majority or plurality of packets (see at least figures 1-3 and paragraph [0019]).
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Agrawal in view Sperling and further in view Voellmy (US 2017/0102943). Hereinafter referred to as Voellmy.
Regarding claim 13. Agrawal in view Sperling discloses all the limitations of the claimed invention with the exception that the PRM comprises a field-programmable gate array (FPGA) or application-specific integrated circuit (ASIC). However, Voellmy, from the same field of endeavor, teaches the PRM comprises a field-programmable gate array (FPGA) or application-specific integrated circuit (ASIC) (see at least paragraph [0001]). Thus, it would have been obvious to a person of ordinary skill in the art at the time of the invention to employ the teaching of Voellmy, as indicated, into the .
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Agrawal in view Sperling and further in view Rodriguez et al (US 2017/0092996). Hereinafter referred to as Rodriguez.
Regarding claim 13. Agrawal in view Sperling discloses all the limitations of the claimed invention with the exception that the PRM comprises a co-processor. However, Rodriguez, from the same field of endeavor, teaches the PRM comprises a co-processor (see at least paragraph [0035]). Thus, it would have been obvious to a person of ordinary skill in the art at the time of the invention to employ the teaching of Rodriguez, as indicated, into the communication method of Agrawal in view Sperling for the purpose improving processing capability.
Allowable Subject Matter
Claims 3-9, 18-23, and 25 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO_892.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOUNIR MOUTAOUAKIL whose telephone number is (571)270-1416.  The examiner can normally be reached on Monday-Fraiday 10AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/MOUNIR MOUTAOUAKIL/Primary Examiner, Art Unit 2476